Citation Nr: 1550348	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  06-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to his receipt of Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant served on active duty from May 1968 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, July 2011, and October 2014, the case was remanded [by Veterans Law Judges other than the undersigned] for additional development and to satisfy notice requirements.  The case has now been assigned to the undersigned.

A final February 1971 decision had denied the appellant's claim to establish that the character his discharge was not a bar to his receipt of VA benefits.  Subsequent to that determination, additional relevant service records were received.  Therefore, in accordance with 38 C.F.R. § 3.156(c)(1), the current claim is being reviewed de novo.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

In October 2014, the Board remanded this matter for the AOJ to provide the appellant proper Veterans Claims Assistance Act of 2000 (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on the issue of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits.  Thereafter, the AOJ was to readjudicate on a de novo basis whether the character of the appellant's discharge is a bar to payment of VA benefits.

In January 2015, the AOJ provided the appellant with adequate VCAA notice as instructed by the Board's October 2014 remand.  However, in a March 2015 supplemental statement of the case (SSOC), the AOJ did not adequately readjudicate on a de novo basis whether the character of the appellant's discharge constitutes a bar to payment of VA benefits.  Instead, the March 2015 SSOC noted that the appellant's discharge constitutes a bar to payment of VA benefits, for the following reasons and bases: "Your appeal was remanded by the Board of Veterans' Appeals for additional development.  VA letter dated January 9, 2015 was sent to you requesting any additional evidence you wished to have considered in connection with your appeal.  As of this date, we have not received any response to our letter dated January 9, 2015.  Therefore our prior decision remains unchanged."  However, the "prior decision" (a December 2011 SSOC) adjudicated the issue addressing only whether new and material evidence had been received to reopen the claim, and did not adjudicate the claim de novo.  Therefore, by merely citing to that "prior decision" in the March 2015 SSOC the AOJ failed to comply with the Board's October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

The AOJ must readjudicate on a de novo basis the issue of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the appellant and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

